DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble, “A method of manufacturing a terminal-equipped electric wire”.  However, it is unclear as to how this can be a method of doing so if the “terminal-equipped electric wire” is never positively claimed. 
The term “hardened” in claim 3 is a relative term which renders the claim indefinite. The term “hardened” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the degree to which the amount of clamping .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al. (US 2013/0146644 A1) in view of Wagner et al. (US 2015/0288123 A1).
Regarding claim 1, Ruhl teaches.
A method of manufacturing a terminal-equipped electric wire, comprising: 
connecting a terminal fitting [connectors (16, 18, 20); 0046] to one end of an electric wire [cables (12, 14) which have a plurality of strands; 0046] in which a conductor is covered with a jacket [0046]; 
clamping a range of a predetermined length in a length direction at an intermediate portion of the electric wire with a pair of plate bodies [mold part (58) and counter bearing (60) of deflection device (61) clamp an intermediate part of the cables; figure 5]; and 
[the cables are ultrasonically welded in compression space (22); 0050].
Ruhl does not teach:
the conductor is exposed at the other end of the electric wire.
Wagner teaches ultrasonic welding wires (104, 106, 108) wherein the exposed strands are welded; figure 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose the strands of the Ruhl cables for welding because it is known to do so.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the sheathing/insulation from the desired joining areas in order to facilitate the joining of the strands without the possibility of contamination/interference form the sheathing/insulation.   
Regarding claim 2, Ruhl teaches.
when performing the ultrasonic joining processing by applying the ultrasonic vibration to the other end of the electric wire, spacing apart a plurality of the pair of plate bodies in the length direction at the intermediate portion of the electric wire [there may be two deflection devices; 0058, 0082; and figure 3].
Regarding claim 3, Ruhl does not teach.
clamping the electric wire with a clamping force which is set to be weaker than a force of plastic deformation of the jacket of the electric wire, and is such that the jacket is hardened by pressing with the plate bodies and a friction of the jacket against the conductor is increased.

Regarding claim 4, Ruhl teaches.
A method of damping an electric wire, comprising: 
clamping, by a pair of plate bodies, a range of a predetermined length in a length direction at an intermediate portion of an electric wire in which a conductor is covered with a jacket [mold part (58) and counter bearing (60) of deflection device (61) clamp an intermediate part of the insulated cables (12, 14); 0046, 00545, 0071-0074, and figure 5]; and 
performing an ultrasonic joining processing by applying an ultrasonic vibration to the conductor at an end portion of the electric wire [the cables are ultrasonically welded in compression space (22); 0050].
Ruhl does not teach:
the conductor is exposed at the end portion.
Wagner teaches ultrasonic welding wires (104, 106, 108) wherein the exposed strands are welded; figure 2a. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to expose the strands of the Ruhl cables for welding because it is known to do so.  It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove the sheathing/insulation from the desired joining areas in .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/CARLOS J GAMINO/Examiner, Art Unit 1735            

/ERIN B SAAD/Primary Examiner, Art Unit 1735